DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeCruz (US Patent 6,152,031) in view of Nespeca (US Publication 2013/0038963) and Malin (US Patent 6,478,524).
	With respect to claim 1, DeCruz discloses a screen provision system, for a printing device (4A) having a screen receptacle (12) for a printing screen (3F; Figure 10) 
 a conveying device (44,11B) for conveying a plurality of printing screens (3F, Figure 3); and 
a screen magazine (3A, 24) comprising multiple screen storage portions (Figures 1-3, 1A) wherein each screen storage (Figures 1-3, 1A) is configured to receive one of the plurality of printing screens (Column 12, lines 13-19, Figures 1, 3),
 wherein the conveying device (44, 11B) is configured to convey the plurality of screens (3F) between the screen magazine (3A, 24) and the screen receptacle (12).
DeCruz teaches a screen magazine (3A, 24), however DeCruz does not explicitly disclose the screen magazine has at least one displaceable closing element configured to move to release or close a housing enclosing the multiple screen storage portions and wherein the screen magazine comprises a conditioning device configured to generate or maintain a climate in the screen magazine to prevent drying of printing compound remaining on one of the plurality of printing screens accommodated within a storage portion of the screen magazines.
	Nespeca teaches a magazine (36) has at least one closing element (12) which can be displaced in order to release or close a housing enclosing a storage portion (Figure 2).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the invention of DeCruz, as modified, with a magazine with a closing element as taught by Nespeca for the purpose of providing an enclosed magazine that 
Nespeca does not explicitly disclose wherein the screen magazine comprises a conditioning device configured to generate or maintain a climate in the screen magazine to prevent drying of printing compound remaining on one of the plurality of printing screens accommodated within a storage portion of the screen magazines.
Malin teaches screen magazine (12) comprises a conditioning device configured to generate or maintain a climate in the screen magazine to prevent drying of printing compound remaining on one of the plurality of printing screens accommodated within a storage portion of the screen magazines (Column 6, Lines 62-Column 7, Line 6).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the invention of DeCruz, with a conditioning device as taught by Malin for the purpose of providing stable climatic conditions within the interior or a magazine.
With respect to claim 2, DeCruz teaches a screen usage station (12) which can be supplied by the conveying device (44, 1B) with the printing screens (1A, 3F).
	With respect to claim 3, DeCruz teaches the screen usage station (12) is a screen removal station for users (Column 5, Lines 49-63, Column 6, Lines 21-32).
	With respect to claim 4, DeCruz teaches the screen usage station (12) is the printing device (4A, Figure 1).
	With respect to claim 5, DeCruz teaches the multiple screen magazines are present (multiple of magazine 3A, 24, Figures 1-3).

Malin teaches screen magazine (12) comprises a conditioning device configured to generate or maintain a climate in the screen magazine to prevent drying of printing compound remaining on one of the plurality of printing screens accommodated within a storage portion of the screen magazines (Column 6, Lines 62-Column 7, Line 6).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the invention of DeCruz, with a conditioning device as taught by Malin for the purpose of providing stable climatic conditions within the interior or a magazine.
	With respect to claim 10, DeCruz teaches at least one screen magazine (3A, 24) has at least one sliding device (42) for advancing a selected printing screen and/or a screen storage portion (Figures 1-13).
	With respect to claim 11, DeCruz teaches multiple treatment stations (12, 44, 46, 34) are provided.
	With respect to claim 12, DeCruz teaches at least one treatment station is designed as a printing screen cleaning station (note: printing station 12 provides a squeegee wherein the operator forces ink to print and also cleans the screen to wipe off the excess color as disclosed in Column 8, Lines 44-47).
	With respect to claim 13, DeCruz teaches at least one treatment station is designed as a printing screen filling station (note: printing station fills screen with color as disclosed in Column 9, Lines 14-17).
controls; "growing controls on local spending"  (b) a switch or other device by which a machine is regulated. The printing treatment station 12 wherein a screen is introduced into the station and is mounted on a platen as disclosed in Column 7, Lines 30-36.  Therefore, in the broadest reasonable interpretation of control, the platen surface is considered to be the control aspect wherein if the surface were not present the printing on the screen would not occur).
	With respect to claim 15, DeCruz teaches the screen magazine (3A, 24) further comprises a treatment station for treating the printing screens (3F, Column 9, Lines 3-35 and Column 15, Lines 10-15).  
With respect to claim 16, DeCruz teaches wherein the conveying device (44, 11B) is configured to convey the plurality of printing screens (3F) between the screen magazine (3A, 24), the screen receptacle (12), and the treatment station (3A, 24).

3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DeCruz (US Patent 6,152,031) in view of Nespeca (US Publication 2013/0038963) and Malin (US Patent 6,478,524) as applied to claims above, and further in view of Moscatelli (US Patent 6,579,381).
	With respect to claim 7, DeCruz, as modified, teaches the claimed invention including a conditioning device (Column 6, Lines 62-Column 7, Line 6) as taught by 
	Moscatelli teaches a conditioning device has at least one humidifier and/or dehumidifier (Column 7, Line 60-Column 8, Line 4).
It would have been obvious to one of ordinary skill in the art before the present invention to further modify the invention of DeCruz, as modified, with a conditioning device that includes a dehumidifier as taught by Moscatelli for the purpose of removing more excess moisture from the conditioning device.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-5, 7, 8 and 10-14 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853